Citation Nr: 0502678	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-22 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to burial benefits. 

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to July 
1969.  He died in December 1999.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2002 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the appellant's 
claims for burial benefits, and entitlement to service 
connection for diabetes mellitus, to include as due to 
herbicide exposure, for accrued benefits purposes.  The 
appellant filed a timely appeal to these decisions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the appellant has not been duly apprised of the 
VCAA pertaining to her claims for accrued benefits and burial 
benefits.  She must be apprised of the significant changes 
that occurred as a result of the VCAA because adjudication of 
her claims, without prior notification of this new law, 
clearly will be prejudicial.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 394 (1993).  

The appellant seeks accrued benefits.  Accrued benefits are 
defined as "periodic monetary benefits to which an individual 
was entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years."  See 38 
U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2004).  

In March 2002, the appellant filed a claim for burial 
benefits under Chapter 23, Title 38; she also filed a claim 
for accrued benefits and dependency and indemnity 
compensation benefits (VA Form 21-534).  In June 2002, the RO 
denied her claims for burial and accrued benefits, and 
informed her of the denials.  The appellant filed a notice of 
disagreement (NOD) in June 2002 to the denial of burial 
benefits; she subsequently filed an NOD to the denial of 
accrued benefits in October 2002.  

With a notice of disagreement having been timely submitted, a 
statement of the case must be issued by the RO, to afford the 
appellant the opportunity to perfect an appeal.  38 C.F.R. 
§ 19.26 (2004).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where an appellant has 
submitted a timely notice of disagreement with an adverse 
decision, and the RO has not subsequently issued a statement 
of the case addressing the issue, the Board must remand the 
issue to the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); and Pond 
v. West, 12 Vet. App. 341, 347 (1999).  Clearly, issuance of 
a statement of the case as to entitlement to accrued benefits 
and payment of burial benefits under Chapter 23, Title 38, 
United States Code is required  

Consequently, the Board will remand the issues of entitlement 
to burial benefits, and entitlement to service connection for 
diabetes mellitus, to include as due to herbicide exposure, 
for accrued benefits purposes, to the RO for the issuance of 
a statement of the case on those issues, which reflects its 
proper procedural status as noted herein.  See 38 U.S.C.A. 
§ 7105(d)(1) (issuance of SOC required after filing of NOD).  
Additionally, on remand, the RO should complete any 
additional development deemed necessary.  38 C.F.R. § 19.26 
(2004).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue on appeal.  
This includes notifying the appellant 
(1) of the information and evidence not 
of record that is necessary to 
substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in her possession 
that pertains to the claims.  

2.  The RO must issue an SOC addressing 
the issues of entitlement to burial 
benefits, and entitlement to service 
connection for diabetes mellitus, to 
include as due to herbicide exposure, for 
accrued benefits purposes.  The appellant 
and her representative should be apprised 
that to perfect the appeal on these 
issues for Board review, she must submit 
a substantive appeal.  If, and only if, 
she perfects an appeal concerning these 
claims should it be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




